Name: Commission Decision No 503/79/ECSC of 14 March 1979 further amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-16

 Avis juridique important|31979S0503Commission Decision No 503/79/ECSC of 14 March 1979 further amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries Official Journal L 066 , 16/03/1979 P. 0010 - 0010 Spanish special edition: Chapter 13 Volume 9 P. 0207 Portuguese special edition Chapter 13 Volume 9 P. 0207 ****( 1 ) OJ NO L 73 , 15 . 3 . 1978 , P . 16 . ( 2 ) OJ NO L 42 , 17 . 2 . 1979 , P . 5 . COMMISSION DECISION NO 503/79/ECSC OF 14 MARCH 1979 FURTHER AMENDING DECISION NO 527/78/ECSC PROHIBITING ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 527/78/ECSC OF 14 MARCH 1978 PROHIBITING ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DECISION NO 303/79/ECSC ( 2 ), AND IN PARTICULAR THE SECOND PARAGRAPH OF ARTICLE 1 THEREOF , WHEREAS THE COMMISSION HAS CONCLUDED ARRANGEMENTS COVERING 1979 WITH ROMANIA AND SOUTH KOREA , AND IT IS ACCORDINGLY NECESSARY TO INCLUDE THESE COUNTRIES IN THE ANNEX TO THE SAID DECISION , TOGETHER WITH DETAILS OF THE IRON AND STEEL PRODUCTS COVERED BY THE ARRANGEMENTS IN QUESTION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING ADDITION IS HEREBY MADE TO THE ANNEX TO DECISION NO 527/78/ECSC : ' 14 . ROMANIA : AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NOS 73.01 , 73.02 , 73.06 TO 73.13 INCLUSIVE , AND 73.16 ; 73.15 IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.13 INCLUSIVE . 15 . SOUTH KOREA : AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NOS 73.01 , 73.02 , 73.06 TO 73.13 INCLUSIVE , AND 73.16 ; 73.15 IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.13 INCLUSIVE . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES AND SHALL REMAIN APPLICABLE UNTIL 31 DECEMBER 1979 . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 14 MARCH 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION